 


109 HR 1446 IH: Methamphetamine Abuse Prevention Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1446 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Souder (for himself, Mr. Burton of Indiana, Mr. Peterson of Pennsylvania, Mr. Boehlert, Ms. Bordallo, Mr. Case, and Mr. Kennedy of Minnesota) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act to eliminate the safe-harbor exception for certain packaged pseudoephedrine products used in the manufacture of methamphetamine, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Methamphetamine Abuse Prevention Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Methamphetamine precursors 
Subtitle A—Amendments to Controlled Substances Act 
Sec. 101. Regulated transactions in methamphetamine precursor chemical products 
Sec. 102. Authority to establish production quotas 
Sec. 103. Penalties; authority for manufacturing; quota 
Subtitle B—Amendments to Controlled Substances Import and Export Act 
Sec. 111. Restrictions on importation; authority to permit imports for medical, scientific, or other legitimate purposes 
Sec. 112. Notice of importation or exportation; approval of sale or transfer by importer or exporter 
Subtitle C—General Provisions 
Sec. 121. Report by Director of Office of National Drug Control Policy regarding regulation of list I chemicals 
Title II—Resources for enforcement 
Sec. 201. Authorization of appropriations relating to COPS grants 
Sec. 202. Expansion of methamphetamine hot spots program to include personnel and equipment for enforcement, prosecution, and cleanup 
Sec. 203. Special United States attorneys' program 
Title III—Grant programs 
Subtitle A—Public Health Service Act 
Sec. 301. Grants for services for children of substance abusers 
Sec. 302. Local grants for treatment of methamphetamine abuse and related conditions 
Subtitle B—Bureau of Justice 
Sec. 303. Methamphetamine precursor monitoring grants   
2.FindingsThe Congress finds as follows: 
(1)Methamphetamine, ecstasy, and other synthetic drugs are dangerous drugs distributed throughout the United States. 
(2)The manufacture, distribution, and use of methamphetamine and other synthetic drugs result in increased crime, damage to the environment, and hazardous waste that endanger the public, expensive cleanup costs often borne by Federal, State, and local government agencies, and broken families. 
(3)The Congress has acted many times to limit the availability of chemicals and equipment used in the manufacturing of methamphetamine and other synthetic drugs. 
(4)Pseudoephedrine is one of the basic precursor chemicals used in the manufacture of methamphetamine. 
(5)The Drug Enforcement Administration has indicated that methamphetamine manufacturers often obtain pseudoephedrine from retail and wholesale distributors, in both bottles and blister packs, and that the use of pseudoephedrine tablets in blister packs is pervasive in the illicit production of methamphetamine in both small and large clandestine methamphetamine laboratories. 
(6)While current law establishes a retail sales limit of 9 grams for most pseudoephedrine products, including common cold medicine, there is no such limit on the sale of blister-packed pseudoephedrine products. 
(7)The 9 gram limit on bottled pseudoephedrine allows an individual to purchase approximately 366 thirty-milligram tablets per transaction, which is significantly more than a typical consumer would need for legitimate purposes. 
(8)Reducing the current 9 gram threshold to 6 grams would allow consumers to continue purchasing sufficient medication for legitimate purposes and would assist efforts to reduce illegal use of the pseudoephedrine products. 
(9)The Drug Enforcement Administration recommended in March 2002 that retail distribution of pseudoephedrine tablets in blister packages should not be exempt from the general retail sales limit. 
(10)In recommending legislation to correct the current disparity in the law between bottled and blister-packed pseudoephedrine tablets, the Drug Enforcement Administration stated that The removal of this difference would significantly prevent illicit access to this methamphetamine precursor and would be easier for both the government and the industry to monitor and would increase compliance by retailers. 
(11) In its October 2004 National Synthetic Drugs Action Plan, the Department of Justice and the Office of National Drug Control Policy also recommended that the manufacture, import, export, and distribution of pseudoephedrine and other synthetic drug precursor chemicals be subject to increased governmental oversight to reduce the danger of diversion to illegal drug production. 
IMethamphetamine precursors 
AAmendments to Controlled Substances Act 
101.Regulated transactions in methamphetamine precursor chemical products 
(a)Reduction of retail sales thresholdSection 102(39)(A)(iv)(II) of the Controlled Substances Act (21 U.S.C. 802(39)(A)(iv)(II)) is amended by striking shall be 9 grams and all that follows and inserting the following: 
shall be any quantity of pseudoephedrine over 6.0 grams in a single transaction, or any quantity of phenylpropanolamine over 6.0 grams in a single transaction, which quantity is— 
(aa) with respect to nonliquids, sold in package sizes of not more than 3.0 grams of pseudoephedrine base or 3.0 grams of phenylpropanolamine base, respectively, and packaged in blister packs, each blister containing not more than 2 dosage units, or where the use of blister packs is technically infeasible, packaged in unit dose packets or pouches; and 
(bb)with respect to liquids, sold in package sizes of not more than 3.0 grams of pseudoephedrine base, or 3.0 grams of phenylpropanolamine base, respectively; or.  
(b)Elimination of blister pack exemption 
(1)Regulated transactionSection 102(39)(A)(iv)(I)(aa) of the Controlled Substances Act (21 U.S.C. 802(39)(A)(iv)(I)(aa)) is amended by striking , except that and all that follows through 1996). 
(2)DefinitionSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— 
(A)by striking paragraph (45); and 
(B)by redesignating paragraph (46) as paragraph (45). 
(3)Rule of lawTo the extent that there exists a conflict between the amendment made by paragraph (1) and section 401(d) of the Comprehensive Methamphetamine Control Act of 1996 (21 U.S.C. 802 note), the amendment shall control. 
(c)Combinations involving derivativesSection 102(39) of the Controlled Substances Act (21 U.S.C. 802(39)) is amended— 
(1) in subparagraph (A)(iv)(I)(aa), by striking the drug contains and all that follows through unless otherwise provided and inserting the following: the drug contains ephedrine, pseudoephedrine, or phenylpropanolamine unless otherwise provided; and 
(2)by inserting after and below subparagraph (B) the following: 
Each reference in subparagraph (A)(iv) to ephedrine, pseudoephedrine, or phenylpropanolamine includes each of the salts, optical isomers, and salts of optical isomers of such chemical..    
102.Authority to establish production quotasSection 306 of the Controlled Substances Act (21 U.S.C. 826) is amended— 
(1)in subsection (a), by inserting and for ephedrine, pseudoephedrine, and phenylpropanolamine after for each basic class of controlled substance in schedules I and II; 
(2)in subsection (b), by inserting or for ephedrine, pseudoephedrine, or phenylpropanolamine after for each basic class of controlled substance in schedule I or II each place such term appears; 
(3)in subsection (c), in the first sentence, by inserting and for ephedrine, pseudoephedrine, and phenylpropanolamine after for the basic classes of controlled substances in schedules I and II; 
(4)in subsection (d), by inserting or ephedrine, pseudoephedrine, or phenylpropanolamine after that basic class of controlled substance; 
(5)in subsection (e), by inserting or for ephedrine, pseudoephedrine, or phenylpropanolamine after for a basic class of controlled substance in schedule I or II each place such term appears; 
(6)in subsection (f)— 
(A)by inserting or ephedrine, pseudoephedrine, or phenylpropanolamine after controlled substances in schedules I and II; 
(B)by inserting or of ephedrine, pseudoephedrine, or phenylpropanolamine after the manufacture of a controlled substance; and 
(C)by inserting or chemicals after such incidentally produced substances; and 
(7)by adding at the end the following subsection: 
 
(g)Each reference in this section to ephedrine, pseudoephedrine, or phenylpropanolamine includes each of the salts, optical isomers, and salts of optical isomers of such chemical.. 
103.Penalties; authority for manufacturing; quotaSection 402(b) of the Controlled Substances Act (21 U.S.C. 842(b)) is amended by inserting after manufacture a controlled substance in schedule I or II the following: , or ephedrine, pseudoephedrine, or phenylpropanolamine or any of the salts, optical isomers, or salts of optical isomers of such chemical,  
BAmendments to Controlled Substances Import and Export Act 
111.Restrictions on importation; authority to permit imports for medical, scientific, or other legitimate purposes Section 1002(a) of the Controlled Substances Import and Export Act (21 U.S.C. 952(a)) is amended— 
(1)in the matter preceding paragraph (1), by inserting or ephedrine, pseudoephedrine, or phenylpropanolamine, after schedule III, IV, or V of title II,; 
(2)in paragraph (1), by inserting , and of ephedrine, pseudoephedrine, and phenylpropanolamine,  after coca leaves; and 
(3)by adding at the end the following subsections: 
 
(d) 
(1)With respect to a registrant under section 1008 who is authorized under subsection (a)(1) to import ephedrine, pseudoephedrine, or phenylpropanolamine, at any time during the year the registrant may apply for an increase in the amount of such chemical that the registrant is authorized to import, and the Attorney General may approve the application if the Attorney General determines that the approval is necessary to provide for medical, scientific, or other legitimate purposes regarding the chemical. 
(2)Not later than 60 days after receiving an application under paragraph (1), the Attorney General shall approve or deny the application. In approving such an application, the Attorney General shall specify the period of time for which the approval is in effect, or shall provide that the approval is effective until the registrant involved is notified by the Attorney General that the approval is terminated. 
(e)Each reference in this section to ephedrine, pseudoephedrine, or phenylpropanolamine includes each of the salts, optical isomers, and salts of optical isomers of such chemical..  
112.Notice of importation or exportation; approval of sale or transfer by importer or exporter 
(a)In generalSection 1018 of the Controlled Substances Import and Export Act (21 U.S.C. 971) is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following subsection: 
 
(d) 
(1) 
(A)Information provided in a notice under subsection (a) shall include the name of the person to whom the importer or exporter involved intends to transfer the listed chemical involved. 
(B)After a notice under subsection (a) is provided to the Attorney General, if circumstances change and the importer or exporter will not be transferring the listed chemical to the transferee identified in the notice, the importer or exporter may not transfer the listed chemical until after the expiration of the 15-day period beginning on the date on which the importer or exporter updates the notice to identify the most recent prospective transferee. The preceding sentence applies with respect to changing circumstances regarding a transferee identified in an update to the same extent and in the same manner as such sentence applies with respect to changing circumstances regarding a transferee identified in a notice under subsection (a).  
(C)If in reliance on subsection (b) an importer or exporter does not provide a notice under subsection (a) with respect to an importation or exportation, but circumstances change and the importer or exporter will not be transferring the listed chemical to a regular customer, the importer or exporter may not transfer the listed chemical until after the expiration of the 15-day period beginning on the date on which the importer or exporter notifies the Attorney General of the most recent prospective transferee. The preceding sentence applies with respect to changing circumstances regarding a transferee identified in a notice under such sentence to the same extent and in the same manner as such sentence applies with respect to the original changing circumstances in which the listed chemical was not transferred to a regular customer.  
(2)With respect to the transfer of a listed chemical by an importer or exporter: 
(A)The Attorney General may, in accordance with the same procedures as apply under subsection (c)(2), order the suspension of a transfer of the listed chemical by the importer or exporter, other than a transfer to a regular customer of the importer or exporter, on the ground that the chemical may be diverted to the illegal or clandestine manufacture of a controlled substance, subject to the Attorney General ordering such suspension before the expiration of the 15-day period that applies with respect to the importation or exportation under subparagraph (B) or (C) of paragraph (1), as the case may be. 
(B)From and after the time when the Attorney General provides written notice of the order under subparagraph (A) (including a statement of the legal and factual basis for the order) to the importer or exporter, the importer or exporter may not carry out the transfer. 
(3)For purposes of this subsection: 
(A)The terms importer and exporter mean a regulated person who imports or exports a listed chemical, respectively. 
(B)The term transfer, with respect to a listed chemical, includes the sale of the chemical.  
(C)The term transferee means a person to whom an importer or exporter transfers a listed chemical.  . 
(b)Conforming amendmentSection 1010(d)(5) of the Controlled Substances Import and Export Act (21 U.S.C. 960(d)(5)) is amended by striking section 1018(e)(2) or (3) and inserting paragraph (2) or (3) of section 1018(f).   
CGeneral provisions 
121.Report by Director of Office of National Drug Control Policy regarding regulation of list I chemicalsNot later than one year after the date of the enactment of this Act, the Director of the Office of National Drug Control Policy, in consultation with the Attorney General, shall submit to the Congress a report that— 
(1)provides a recommendation by the Director of whether some or all list I chemicals should be included in schedule V of the schedules of controlled substances; and 
(2)provides such additional recommendations regarding the regulation of list I chemicals as the Director elects to provide to the Congress. 
IIResources for enforcement 
201.Authorization of appropriations relating to COPS grants 
(a)In generalIn addition to any other funds authorized to be appropriated for fiscal year 2006 for grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), commonly known as the COPS program, there are authorized to be appropriated $15,000,000 for such purpose to provide training to State and local prosecutors and law enforcement agents for the investigation and prosecution of methamphetamine offenses. 
(b)Rural Set-AsideOf amounts made available under subsection (a), $3,000,000 shall be available only for prosecutors and law enforcement agents for rural communities. 
202.Expansion of methamphetamine hot spots program to include personnel and equipment for enforcement, prosecution, and cleanupSection 1701(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(d)) is amended— 
(1)in paragraph (11) by striking and at the end; 
(2)in paragraph (12) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(13)hire personnel and purchase equipment to assist in the enforcement and prosecution of methamphetamine offenses and the cleanup of methamphetamine-affected areas.. 
203.Special United States attorneys' program 
(a)In generalThe Attorney General shall allocate any amounts appropriated pursuant to the authorization under subsection (c) for the hiring and training of special assistant United States attorneys. 
(b)Use of fundsThe funds allocated under subsection (a) shall be used to— 
(1)train local prosecutors in techniques used to prosecute methamphetamine cases, including the presentation of evidence related to the manufacture of methamphetamine; 
(2)train local prosecutors in Federal and State laws involving methamphetamine manufacture or distribution; 
(3)cross-designate local prosecutors as special assistant United States attorneys; and 
(4)hire additional local prosecutors who— 
(A)with the approval of the United States attorney, shall be cross-designated to prosecute both Federal and State methamphetamine cases; and 
(B)shall be assigned a caseload, whether in State court or Federal court, that gives the highest priority to cases in which— 
(i)charges related to methamphetamine manufacture or distribution are submitted by law enforcement for consideration; and 
(ii)the defendant has been previously convicted of a crime related to methamphetamine manufacture or distribution. 
(c)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2006 and 2007 to carry out the provisions of this section. 
IIIGrant programs 
APublic Health Service Act 
301.Grants for services for children of substance abusersSection 519 of the Public Health Service Act (42 U.S.C. 290bb–25) is amended— 
(1)in subsection (b), by inserting after paragraph (8) the following: 
 
(9)Development of drug endangered children rapid response teams that will intervene on behalf of children exposed to methamphetamine as a result of residing or being present in a home-based clandestine drug laboratory.; and 
(2)in subsection (o)— 
(A)by striking For the purpose and inserting the following: 
 
(1)In generalFor the purpose; and 
(B)by adding at the end the following: 
 
(2)Drug endangered children rapid response teamsThere are authorized to be appropriated $2,500,000 for each of the fiscal years 2006 and 2007 to carry out the provisions of subsection (b)(9).. 
302.Local grants for treatment of methamphetamine abuse and related conditionsSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is amended— 
(1)by redesignating the section 514 that relates to methamphetamine and appears after section 514A as section 514B; 
(2)in section 514B, as redesignated— 
(A)by amending subsection (a)(1) to read as follows: 
 
(1)Grants authorizedThe Secretary may award grants to States, political subdivisions of States, American Indian Tribes, and private, nonprofit entities to provide treatment for methamphetamine abuse.; 
(B)by amending subsection (b) to read as follows: 
 
(b)Priority for rural areasIn awarding grants under subsection (a), the Secretary shall give priority to entities that will serve rural areas experiencing an increase in methamphetamine abuse.; and 
(C)in subsection (d)(1), by striking 2000 and all that follows and inserting 2005 and such sums as may be necessary for each of fiscal years 2006 through 2009; and 
(3)by inserting after section 514B, as redesignated, the following: 
 
514C.Methamphetamine research, training, and technical assistance center 
(a)Program authorizedThe Secretary, acting through the Administrator, and in consultation with the Director of the National Institutes of Health, shall award grants to, or enter into contracts with, public or private, nonprofit entities to establish a research, training, and technical assistance center to carry out the activities described in subsection (d). 
(b)ApplicationA public or private, nonprofit entity seeking a grant or contract under subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)ConditionIn awarding grants or entering into contracts under subsection (a), the Secretary shall ensure that not less than 1 of the centers will focus on methamphetamine abuse in rural areas. 
(d)Authorized activitiesEach center established under this section shall— 
(1)engage in research and evaluation of the effectiveness of treatment modalities for the treatment of methamphetamine abuse; 
(2)disseminate information to public and private entities on effective treatments for methamphetamine abuse; 
(3)provide direct technical assistance to States, political subdivisions of States, and private entities on how to improve the treatment of methamphetamine abuse; and 
(4)provide training on the effects of methamphetamine use and on effective ways of treating methamphetamine abuse to substance abuse treatment professionals and community leaders. 
(e)ReportsEach grantee or contractor under this section shall annually submit a report to the Administrator that contains— 
(1)a description of the previous year's activities of the center established under this section; 
(2)effective treatment modalities undertaken by the center; and 
(3)evidence to demonstrate that such treatment modalities were successful. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 and 2008..  
BBureau of Justice 
303.Methamphetamine precursor monitoring grants 
(a)Grants authorizedThe Attorney General, acting through the Bureau of Justice Assistance, may award grants to States to establish methamphetamine precursor monitoring programs. 
(b)PurposeThe purpose of the grant program established under this section is to— 
(1)prevent the sale of methamphetamine precursors, such as pseudoephedrine, to individuals in quantities so large that the only reasonable purpose of the purchase would be to manufacture methamphetamine; 
(2)educate businesses that legally sell methamphetamine precursors of the need to balance the legitimate need for lawful access to medication with the risk that those substances may be used to manufacture methamphetamine; and 
(3)recalibrate existing prescription drug monitoring programs designed to track the sale of controlled substances to also track the sale of pseudoephedrine in any amount greater than 6 grams. 
(c)Use of grant fundsGrant funds awarded to States under this section may be used to— 
(1)implement a methamphetamine precursor monitoring program, including hiring personnel and purchasing computer hardware and software designed to monitor methamphetamine precursor purchases; 
(2)expand existing methamphetamine precursor or prescription drug monitoring programs to accomplish the purposes described in subsection (b); 
(3)pay for training and technical assistance for law enforcement personnel and employees of businesses that lawfully sell substances, which may be used as methamphetamine precursors; 
(4)improve information sharing between adjacent States through enhanced connectivity; or 
(5)make grants to subdivisions of the State to implement methamphetamine precursor monitoring programs. 
(d)ApplicationAny State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require. 
(e)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2006 and 2007 to carry out the provisions of this section. 
 
